                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


Michelle Rangel,                                 :

                      Plaintiff,                 :   Case No. 2:17-cv-473
       - vs -                                        Judge Sarah D. Morrison
                                                 :   Magistrate Judge Chelsey Vascura
Paramount Heating & Air Conditioning,
   LLC., et al.,                                 :
                                                 :
                      Defendants.

                                     OPINION & ORDER

       In this Fair Labor Standards Act (“FLSA”) case, the jury found that Plaintiff Michelle

Rangel performed overtime work for Defendants Paramount Heating and Air Conditioning, LLC

and William Brown for which she was not paid. The jury further found that Defendants’ failure

to pay Ms. Rangel was willful. As such, the jury determined that liquidated damages were

appropriate. The jury awarded Ms. Rangel $43,946 in total. (ECF No. 86.)

       Ms. Rangel now presents the Court with two post-trial motions. In the first, she seeks her

attorney’s fees and costs, plus post-judgment interest and an additional amount in liquidated

damages under Ohio’s Prompt Pay Act (“OPPA”), R.C. § 4113.15. (ECF No. 88.) Her second

motion requests an order of attachment as to all of Defendants’ non-wage assets in the amount of

$225,153.38 pursuant to Fed. R. Civ. P. 64 and Ohio R.C. § 2715.01 et seq. (ECF No. 92, 94, 96,

98.) Ms. Rangel intones an attachment order is needed because Defendants are selling assets and

fleeing the state with the intent of defrauding her as a judgment creditor. Id. Defendants oppose

both motions. (ECF Nos. 91, 95, 97, 99.) Each is fully briefed.




                                                 1
        For the reasons that follow, the Court GRANTS in part and DENIES in part Ms.

Rangel’s Motion for Attorney’s Fees and Costs (ECF No. 88) and holds that her Motion for

Attachment (ECF No. 92) is MOOT.

   I.        MOTION FOR ATTORNEY’S FEES & COSTS

        Ms. Rangel’s counsel requests $175,987.50 in fees, $5,219.88 in costs, $1,318.38 in

liquated damages under the OPPA and post-judgment interest. Defendants focus their opposition

only on Ms. Rangel’s request for fees and OPPA damages. The Court begins its analysis with the

attorney’s fees portion of the motion before initiating its discussion of the remainder of the relief

she seeks.

             A. Standard of Review

        Section § 216(b) of the FLSA provides “[t]he court in such action shall, in addition to

any judgment awarded to the plaintiff or plaintiffs, allow a reasonable attorney’s fee to be paid

by the defendant, and costs of the action.” 29 U.S.C. § 216(b) (emphasis added). “[A]n award of

attorney fees under § 216(b) is mandatory but the amount awarded is within the discretion of the

district court” because of reasonableness requirement. United Slate, Local 307 v. G & M Roofing

& Sheet Metal Co., 732 F.2d 495, 501 (6th Cir. 1984). Thus, entitlement to fees is not a “carte

blanche license to overbill.” Goss v. Killian Oaks House of Learning, 248 F. Supp. 2d 1162,

1168 (S.D. Fla. 2003). Instead, a fee is reasonable if it is “adequately compensatory to attract

competent counsel yet . . . avoids producing a windfall for lawyers.” Gonter v. Hunt Valve Co.,

Inc., 510 F.3d 610, 616 (6th Cir. 2007) (internal quotations and emphasis omitted).

        The reasonableness query begins with calculating the “lodestar” figure, which is

determined by multiplying the “number of hours reasonably spent on the case by an attorney

times a reasonable hourly rate.” Moore v. Freeman, 355 F.3d 558, 565 (6th Cir. 2004). Then,



                                                  2
“[t]hat amount may . . . be adjusted upwards or downwards, as the district court finds necessary

under the circumstances of the particular case.” Id. The party seeking a fee award must “submit

evidence supporting the hours worked and rates claimed. . . .” Hensley v. Eckerhart, 461 U.S.

424, 433, (1983).

       Importantly, when reviewing FLSA attorney’s fees applications, the Court remains

cognizant that the fee-shifting provision insures “‘effective access to the judicial process’” for

employees with wage and hour grievances. Funk v. Airstream, Inc., No. 3:17-cv-260, 2019 U.S.

Dist. LEXIS 162334, at *4-5 (S.D. Ohio Sep. 23, 2019) (quoting G & M Roofing and Sheet

Metal Co., Inc., 732 F.2d at 502).

       The Court may also tax the following costs, provided proper documentation is supplied:

“(1) Fees of the clerk and marshal; (2) Fees for printed or electronically recorded transcripts

necessarily obtained for use in the case; (3) Fees and disbursements for printing and witnesses;

(4) Fees for exemplification and the costs of making copies of any materials where the copies are

necessarily obtained for use in the case; (5) Docket fees under section 1923 of this title; [and] (6)

Compensation of court appointed experts, compensation of interpreters, and salaries, fees,

expenses, and costs of special interpretation services under section 1828 of this title.” 28 U.S.C.

§ 1920; see also Miller v. Food Concepts Int’l, LP, No. 2:13-CV-00124, 2017 U.S. Dist. LEXIS

186836, at *8-9 (S.D. Ohio Nov. 13, 2017).




                                                  3
           B. Attorney’s Fees

       The Court must first determine the lodestar amount. To complete that task, the Court

begins with the hourly rate analysis before turning to the reasonableness of the number of hours

claimed.

               1. Hourly Rate

       In considering what constitutes a reasonable hourly rate, “[t]he appropriate rate . . . is not

necessarily the exact value sought by a particular firm, but is rather the market rate in the venue

sufficient to encourage competent representation.” Sykes v. Anderson, 419 F. App’x 615, 618

(6th Cir. 2011) (internal quotations omitted). The market rate is “the rate that lawyers of

comparable skill and experience can reasonably expect to command within the venue of the court

of record.” Gonter, 510 F.3d at 618. Comparable skill and experience, of course, means skill and

experience in the specific area of law at issue in the case. Snide v. Disc. Drug Mart, Inc., No.

1:11-cv-244, 2013 U.S. Dist. LEXIS 165584, *22-25 (N.D. Ohio Oct. 30, 2013).

       When considering the issue, the Court may “consider ‘a party’s submissions, awards in

analogous cases, state bar association guidelines, and its own knowledge and experience from

handling similar’ requests for fees.” Northeast Ohio Coalition v. Husted, No. 2:06-cv-896, 2014

U.S. Dist. LEXIS 137320, 2014 WL 4829597, at *12 (S.D. Ohio Sept. 29, 2014) (vacated in part

on other grounds) (quoting Van Horn v. Nationwide Prop. & Cas. Ins. Co., 436 F. App’x 496,

499 (6th Cir. 2011)). The fee applicant bears the burden to “produce satisfactory evidence—in

addition to the attorney’s own affidavits—that the requested rates are in line with those

prevailing in the community for similar services by lawyers of reasonably comparable skill,

experience, and reputation.” Blum v. Stenson, 465 U.S. 886, 896 (1984).




                                                 4
       Attorney Coffman seeks an hourly rate of $350. He has been in practice for ten years and

focuses on employment litigation. Attorney Bryant requests an hourly rate of $275. He has been

in practice for six years and also concentrates on employment law. Defendants do not object to

either rate being sought. Ms. Rangel provides the Court with two affidavits from employment

attorneys averring that such rates are reasonable. In addition, Judge Rice recently held those

amounts to be reasonable in a case involving the FLSA. See Funk, 2019 U.S. Dist. LEXIS

162334, at *7-8. Consequently, the Court holds $350 an hour for Attorney Coffman and $275 an

hour for Attorney Bryant “are reasonable and are in line with the prevailing local market rates for

attorneys with comparable skill and experience.” Id.

               2. Hours Worked

       Attorney Coffman spent 285.1 hours on this matter. (ECF No. 88-1). Attorney Bryant

requests payment for 277.1 hours of work. (ECF No. 88-2). Attorney Bryant’s total excludes

25.8 hours in tacit recognition of his duty to “make a good-faith effort to exclude from a fee

request hours that are excessive, redundant, or otherwise unnecessary . . . .” Hensley, 461 U.S. at

434; see also ECF No. 88-2 ¶ ¶ 56, 60. Attorney Laren Knoll, a Columbus employment attorney,

opines that the 562.2 hours spent on this case were reasonable. (ECF No. 88-4 at ¶ 24.)

       Defendants contend the 562.2 hours Ms. Rangel’s counsel seek payment for is excessive.

Specifically, they argue that the case contained a straightforward legal issue that could have been

handled by Mr. Coffman alone given his skill and experience in the FLSA arena. They posit that

Mr. Bryant’s work was duplicative of Mr. Coffman’s. They further assert that Ms. Rangel’s

counsel spent an excessive amount of time on the case given its low-level of complexity. And,

they contend that most of the work could have been handled by an administrative assistant.

Defendants offer two affidavits from Ohio employment law attorneys in support of these



                                                 5
arguments. (ECF Nos. 91-1, 91-2.) Both aver that a single attorney was necessary to handle the

case, and they each contend that total exclusion of Mr. Bryant’s time and a reduction in Mr.

Coffman’s fees from $99,785 to $60,000 is warranted. Id.

       In determining the hours reasonably expended, “‘[t]he question is not whether a party

prevailed on a particular motion or whether in hindsight the time expenditure was strictly

necessary to obtain the relief requested. Rather, the standard is whether a reasonable attorney

would have believed the work to be reasonably expended in pursuit of success at the point in

time when the work was performed.’” Miller, 2017 U.S. Dist. LEXIS 186836, at *18-19

(quoting Wooldridge v. Marlene Indus., 898 F.2d 1169, 1173 (6th Cir. 1990)). Attorneys seeking

fees must “maintain billing time records that are sufficiently detailed to enable courts to review

the reasonableness of the hours expended on the case” and “should exercise billing judgment

with respect to hours worked.” Imwalle v. Reliance Med. Prods., Inc., 515 F.3d 531, 552 (6th

Cir. 2008) (internal quotation marks and citation omitted). The Court must “conclude that the

party seeking the award has sufficiently documented its claim.” Id. (internal quotations omitted).

       Neither Defendants nor the Court take issue with the sufficiency of the billing records

Ms. Rangel’s counsel provide. So, the Court focuses on Defendants’ concerns that the 562.2

hours counsel request payment for is unreasonably high. The Supreme Court directs that the

district court should exclude “hours that were not ‘reasonably expended’” from attorney’s fee

applications. Hensley, 461 U.S. at 434 (quoting S. Rep. No. 94-1011, p. 6 (1976)). “Cases may

be overstaffed, and the skill and experience of lawyers vary widely.” Id. “There is no precise

rule or formula for making these determinations. . . . [t]he court necessarily has discretion in

making this equitable judgment.” Hensley, 461 U.S. at 436-37. Determining whether the number

of hours at issue warrant a reduction involves consideration of the following factors:



                                                  6
               (1) the time and labor required by a given case; (2) the novelty and
               difficulty of the questions presented; (3) the skill needed to
               perform the legal service properly; (4) the preclusion of
               employment by the attorney due to acceptance of the case; (5) the
               customary fee; (6) whether the fee is fixed or contingent; (7) time
               limitations imposed by the client or the circumstances; (8) the
               amount involved and the results obtained; (9) the experience,
               reputation, and ability of the attorneys; (10) the “undesirability” of
               the case; (11) the nature and length of the professional relationship
               with the client; and (12) awards in similar cases.

H.D.V. - Greektown, LLC v. City of Detroit, 774 F. App’x 968, 972 (6th Cir. 2019) (citing Reed

v. Rhodes, 179 F.3d 453, 471 n.3 (6th Cir. 1999)); see also Hensley, 461 U.S. at 434 n.9 (noting

factors in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717-719 (CA5 1974) are

often subsumed in initial lodestar analysis); see also Reed, 179 F.3d at 471 (adopting Johnson

factors). Each element will be addressed seriatim.

       Time and labor required and novelty and difficulty of the questions presented. As to these

factors, the Court concurs with Defendants that this case presented a straightforward legal issue:

whether Ms. Rangel worked overtime hours that Defendants did not compensate her for

completing.

       Attorneys Coffman and Bryant rely upon Funk, 2019 U.S. Dist. LEXIS 162334, to justify

the award they seek. They represented the plaintiff in that matter. Ms. Funk’s Amended

Complaint alleged that Defendant Airstream, her former employer, violated the Family and

Medical Leave Act (“FMLA”), 29 U.S.C. § 2615, the Comprehensive Omnibus Budget

Reconciliation Act (“COBRA”), 29 U.S.C. § 1161, the FLSA and Ohio Law. Id. She asserted

collective and class claims for unpaid overtime under the FLSA and parallel Ohio statutes,

inclusive of the OPPA. Her individual claims alleged FMLA interference and retaliation and a

COBRA violation. Id.




                                                 7
       Funk moved for conditional certification under § 216(b). She then pursued emergency

relief against Airstream, asserting that Airstream had sent “deceptive, coercive and misleading

communications to its employees” to discourage them from joining the suit. Funk, 2019 U.S.

Dist. LEXIS 162334, at *3. The Court granted Ms. Funk’s conditional certification motion and

notice was sent to 1,041 members. Twenty individuals joined the suit.

       Airstream made a Fed. R. Civ. P. 68 Offer of Judgment as to all counts. Ms. Funk

accepted. The agreement left the issue of attorney’s fees to be decided by the Court. Attorneys

Coffman and Bryant sought approval for 534.7 hours at the same hourly rates being sought here

for a total of $172,288.01. Id. *7 n.2. Airstream challenged neither the total hours nor the hourly

rate, choosing instead to seek a 50% reduction by arguing, inter alia, that Ms. Funk’s counsel

would sustain a windfall should the motion be granted in full.

       The Court declined to reduce the award due to the “unique circumstances” present in the

case. Funk, 2019 U.S. Dist. LEXIS 162334, at *16. The Court characterized the case as “fairly

complex litigation, involving individual and class claims brought under a variety of statutes. It

also involved significant discovery. Moreover, Plaintiffs’ Emergency Motion for a Protective

Order, filed in response to actions Airstream took after Plaintiffs sought conditional class

certification, led to protracted litigation and numerous lengthy conference calls.” Id. *8. To

illustrate, the docket reflects ten status conferences. The Court also discussed how Airstream

knew its payment practices were violative of the FLSA prior to the case but took no remedial

action until after Funk moved for conditional certification. Funk, 2019 U.S. Dist. LEXIS 162334,

at *17-19. Accordingly, the Court found Airstream’s windfall argument unavailing “under the

circumstances presented” and awarded Attorneys Coffman and Bryant the full amount sought,

minus a small amount for a billing error.



                                                 8
       In contrast to Funk, the case sub judice involved one plaintiff and one straightforward

FLSA and related state claim. No collective or class allegations were present in this matter;

hence, notice was not issued to one-thousand individuals. Multiple differing statutes were not at

issue. Paper discovery was not outside the normal parameters for a single-plaintiff, single-issue

FLSA case. Only two depositions were taken. The discovery in this case was not “significant.”

Ms. Rangel’s counsel indicated that they spent just ten hours coordinating the timing of text

messages to track Ms. Rangel’s overtime. (ECF No. 94 at 18). The docket reflects two status

conferences.

       Additionally, this case’s procedural path was direct. Each side filed one dispositive

motion. Ms. Rangel filed one motion in limine and one motion regarding jury instructions.

Defendants filed two motions in limine. The trial took just two days and only two witnesses

testified—the same individuals that were deposed. Attorneys Coffman and Bryant made no

“prior knowledge” claim against Defendants. Yet, Attorneys Coffman and Bryant spent more

time on this straightforward case than they did on Funk, a “complex” matter. Therefore, the

Court finds that Funk supports Defendants’ request for reduction of hours, not to buttress Ms.

Rangel’s request for full approval of her counsels’ time.

       By so determining, the Court notes that Defendants also argue that only one attorney was

necessary to handle this case such that the total hours reflect duplication of efforts. However,

Defendants do “not provide any relevant authority from this jurisdiction stating that when

multiple attorneys work on a task, only one attorney can bill his or her time.” Smith v. Serv.

Master Corp., 592 F. App’x 363, 372 (6th Cir. 2014). Moreover, Attorney Bryant declares the

he subtracted 25.8 hours from his total time to account for potential duplication. (ECF No. 88-2 ¶

60.) These facts satisfy any duplication concerns.



                                                 9
       Defendants additionally argue that some hours should have been delegated to an

administrative assistant. That contention ignores the financial reality that solo practitioners, of

which both Attorneys Bryant and Coffman appear to be, may not be able to afford such help.

       Based upon the above, the Court concludes that the time and complexity section of the

analysis favors a reduction in the number of hours Attorneys Coffman and Bryant seek.

       Skill needed to perform the legal service properly. The Court recognizes that FLSA

matters usually necessitate attorneys like Mr. Coffman and Mr. Bryan who specialize in labor

law. FLSA matters may be complex. Yet, this case is not—it involves one plaintiff and a single

question of whether Defendants failed to pay Ms. Rangel for any overtime hours she worked.

This factor thus indicates that a reduction is reasonable.

       Preclusion of employment by the attorneys due to acceptance of the case. Attorneys

Coffman and Bryant state that they were unable to accept additional cases in the week before and

the days of trial. (ECF No. 94 at 25.) This is inherent in any litigation. Given how short the trial

was, this factor tends towards a reduction.

       Customary Fee. The hourly rate for both Mr. Coffman and Mr. Bryant is reasonable.

       Nature of fee. Ms. Rangel’s counsel accepted this case on a contingency basis. Given the

“inherent risk of not recovering anything when agreeing to represent a client on a contingent fee

basis,” this factor weighs against a reduction. Funk, 2019 U.S. Dist. LEXIS 162334, at *14.

       Time limitations imposed by the client or the circumstances. There were no temporal

concerns in this matter.

       Amount involved and the results obtained. This is the most critical factor of the analysis.

Hensley, 461 U.S. at 436. Ms. Rangel’s counsel achieved good results. The jury awarded her

nearly all of her claimed damages. (Jan. 7, 2019 Rough Draft Trial Tr. 27.) Defendants argue that



                                                  10
the result was solid, but not substantial, because the jury did not award Ms. Rangel the entire

amount she requested. (ECF No. 91 at 14.) Yet, juries hardly ever award the exact amount a

plaintiff seeks.

        The parties also discuss settlement their efforts ad nauseum in their pertinent filings.

Initially, Ms. Rangel’s Motion to Strike Defendants’ Fed. R. Evid. 408 Disclosures (ECF No. 94

at 4) is MOOT because Court has considered only the portion of the discussion that the rules

permit. That review reveals only that each side made reasonable efforts to settle.

        Because Ms. Rangel’s counsel obtained a good result, this portion of the analysis leans

against a reduction in the hours being sought. It is worth stating, though, that this is just one of

the factors the Court considers in performing its present analysis. See Clark v. Shop24 Glob.,

LLC, No. 2:12-cv-802, 2016 U.S. Dist. LEXIS 135760, at *11 (S.D. Ohio Sep. 30, 2016) (stating

amount of success descriptor, by itself, is not determinative).

        Experience, reputation, and ability of the attorneys. As noted, Attorney Coffman has ten

years of experience in labor law, and Attorney Bryant has seven years of experience in that field.

(ECF Nos. 88-1, 88-2.) Attorney Coffman has been counsel on forty wage and hour collective

and class actions, while Attorney Bryant has participated in twenty-five similar matters. The

Court concludes that they have a solid amount of knowledge in the FLSA arena.

        That knowledge base, however, brings with it an expectation of efficiency in

representation. Issues that may take less seasoned FLSA practitioners substantial time do not and

should not consume the prolonged attention of experienced practitioners like Attorneys Coffman

and Bryant. This is especially true in this single-plaintiff, single-issue case. See Jarmon v. Vinson

Guard Servs., No. 2:08-CV-2106-VEH, 2011 U.S. Dist. LEXIS 164028, at *10 (N.D. Ala. Aug.

12, 2011) (noting case presented “fairly routine issues arising under the FLSA with a single



                                                  11
plaintiff, and Plaintiff’s counsel has substantial experience in litigating FLSA claims.”). This

facet of the examination therefore indicates a reduction is appropriate. See Kritcher v. Prudential

Sec., Inc., No. 19-1556, 2020 U.S. App. LEXIS 3814, at *6 (6th Cir. Feb. 4, 2020) (affirming

12% reduction in attorney’s hours in FLSA single-plaintiff case based, in part, on knowledge

base of plaintiff’s counsel); see also Clark v. Shop24 Glob., LLC, No. 2:12-cv-802, 2016 U.S.

Dist. LEXIS 135760, at *13 (S.D. Ohio Sep. 30, 2016) (holding straightforward nature of FLSA

claim warranted 10% reduction in attorney’s fees award).

       The “undesirability” of the case. Ms. Rangel’s counsel assert that her case was

unattractive because it was a single plaintiff matter asserting FLSA claims, which typically

involve low damage or settlement amounts. The Court concurs with this characterization. This

element weighs against cutting counsels’ hours.

       The nature and length of the professional relationship with the client. Ms. Rangel has

worked on this case with her counsel for more than two years. Still, “[t]he meaning of this factor

. . . and its effect on the calculation of a reasonable fee has always been unclear, and courts

applying the [Reed] factors typically state that this particular standard is irrelevant or

immaterial.” Koehler v. Freightquote.com, Inc., No. 12-2505-DDC-GLR, 2016 U.S. Dist. LEXIS

91745, at *25 (D. Kan. July 13, 2016) (quotation and citation omitted). Accordingly, the Court

holds that “this factor, which might matter in some cases, [is] immaterial to its analysis here.” Id.

*25.

       Awards in similar cases. Ms. Rangel’s attorneys direct the Court to three cases in support

of their attorney’s fees request: (1) Funk; (2) Clark; and (3) Easter v. Beacon Tri-State Staffing,

Inc., No. 2:17-cv-00197, 2020 U.S. Dist. LEXIS 13231, at *1 (S.D. Ohio Jan. 27, 2020). Having




                                                  12
addressed the first in detail above, the Court examines the later two cases before making its

ultimate determination on the issue of whether hours should be reduced.

       Plaintiff Clark sued three defendants, including Shop24Global, his former employer, for

unpaid overtime and retaliation. Judge Graham granted summary judgment against Clark on his

retaliation claim. Clark’s FLSA count against Shop24Global proceeded to a three-day jury trial

which resulted in a $61,978.46 judgment in his favor for that claim. Post-trial, Clark sought

$168,342.50 in attorney’s fees for 647.9 hours of work. Magistrate Kemp reduced that amount

by $32,644.12, finding some hours were “too vague, . . . too clerical in nature, . . . unreasonable

given the nature of the task, . . . were spent on unsuccessful motions, . . . were already

compensated, . . . or unsupported by evidence and in excess of limitations on fee awards. . . .”

Clark, 2016 U.S. Dist. LEXIS 135760, *3. Both sides objected. Ultimately, Judge Graham

imposed a 10% reduction after holding that “the time and skill required to litigate these relatively

straight-forward issues counsels in favor of a slightly reduced award. Relative success tempered

by an excessive number of hours expended on the litigation counsels in favor of a minor

reduction.” Id. *13.

       Given that holding, Plaintiff’s counsels’ explanation for their reliance on Clark is

curious. 1 After noting that Clark’s counsel sought payment for 647.9 hours, Plaintiff’s counsel



       1
         Ms. Rangel mentions Clark for the first time in her Reply brief, so Defendants did not
have an opportunity to present their arguments contra on that case. “This Court has explained
time and again that ‘a reply brief is not the proper place to raise an issue for the first time.’” Ross
v. Choice Hotels Int'l, Inc., 882 F. Supp. 2d 951, 958 (S.D. Ohio 2012) (quoting United Tel. Co.
of Ohio v. Ameritech Servs., Inc., No. 2:10-cv249, 2011 U.S. Dist. LEXIS 1746, 2011 WL
53462, at *3 n. 2 (S.D. Ohio Jan.7, 2011)). Although the Court is not required to consider Clark
under these circumstances, the Court does so in this instance because Clark counsels against Ms.
Rangel’s argument seeking full fees such that no prejudice results to Defendants. See Culy
Constr. & Excavating, Inc. v. Laney Directional Drilling Co., No. 2:12-cv-4, 2012 U.S. Dist.
LEXIS 79575, 2012 WL 2071804, at *4 (S.D. Ohio June 8, 2012) (refraining from considering
argument first raised in a reply memorandum); Cooey v. Strickland, No. 2:04-cv-1156,2010 U.S.

                                                  13
note that they seek payment for 562.2, such that their lesser request is inherently reasonable.

(ECF No. 94 at 32-33.) Judge Graham, however, reduced the Clark award to a 537.9 hourly

predicate based upon the straightforward nature of the case. That ultimate total, which accounted

for a longer trial, was less than the 562.2 hours Plaintiff’s counsel presently seek. Consequently,

the Court finds Ms. Rangel’s citation to Clark to be unpersuasive, especially because the Court

finds above that her case, too, was straightforward.

       Ms. Rangel’s reliance on Easter fares no better. Plaintiff Easter asserted claims under the

FMLA and the Americans with Disabilities Act (“ADA”) and a concurrent state associational

discrimination claim against his employer, Defendants Beacon Tri-State Staffing, Inc. and

C*MAC Transportation, LLC. Easter, 2020 U.S. Dist. LEXIS 13231, *2. Easter dismissed his

age discrimination counts, and the parties settled his FMLA count save for the issue of attorney’s

fees. Easter’s counsel sought $337,500, while defendants urged an award of $137,500. Id.

Relevantly, Defendants maintained that the smaller sum was warranted because Easter did not

achieve full success and Easter’s counsel billed an “exorbitant” number of hours. Id. *7.

       Judge Marbley declined to accept defendants’ limited success argument, holding that the

age discrimination claims shared a “common set of facts” with Easter’s FMLA count. As a

result, Judge Marbley found that the lone deposition that defendants claimed was excessive was,

in fact, necessary and relevant. Id. *12. He thus awarded Easter’s counsel $337,500, the full

amount requested.

       Ms. Rangel urges this Court to follow Easter and award her counsel the entirety of the

fees and costs they seek. She contends that because Judge Marbley held that the 898.6 hours

counsel expended in that matter were reasonable, this Court should automatically find her


Dist. LEXIS 81841, 2010 WL 3212079, at *12 (S.D. Ohio Aug.12, 2010) (foregoing
consideration of argument improperly raised for first time in reply memorandum).

                                                 14
counsels’ request for 562.2 hours reasonable as well because Easter did not proceed to trial and

her case did. (ECF No. 96.) Defendants respond that Easter initially involved three distinct

claims, two of which were extensively briefed at the summary judgment stage. (ECF No. 97; see

also Beacon Tri-State Staffing, Inc., No. 2:17-cv-00197, 2020 U.S. Dist. LEXIS 13231, at *12

(S.D. Ohio Jan. 27, 2020)). Defendants additionally highlight the billing disparity between

Easter’s two attorneys—the lead attorney billed for 860.2 hours while co-counsel billed for only

38.4 hours—to aver that Attorney Coffman’s 285.1 hours and Attorney Bryant’s 277.1 hours of

work are clearly excessive. Id.

       The distinctions between Easter and this case are significant. Perhaps most striking is the

similarity in hours sought between Attorneys Coffman and Bryant. In addition, Easter does not

involve the FLSA. And while this matter primarily involved a single, uncomplicated issue,

Easter was more complex. Supporting that characterization is the fact that the Easter Plaintiff

took eleven depositions, yet Ms. Rangel took only two. Hence, the Court finds Ms. Rangel’s

citation to Easter unpersuasive.

       In sum, a majority of the factors, as well as relevant caselaw, mitigate against finding that

562.2 hours is reasonable under the current facts. The Court therefore determines that a reduction

is appropriate under Kritcher, Funk and Clark. When arriving at that determination, the Court

remains acutely aware that “a reduction in attorney fees [awarded to a prevailing plaintiff] is to

be applied only in rare and exceptional cases where specific evidence in the record requires it.”

Isabel v City of Memphis, 404 F.3d 404, 416 (6th Cir. 2005). The Court’s analysis supra

highlights the presence of such factors here and is underscored by the Court’s “unmatched

familiarity with the record, the parties, and the claims at hand, because it has managed the




                                                 15
litigation over time.” Dean v. F.P. Allega Concrete Constr. Corp., 622 F. App’x 557, 563 (6th

Cir. 2015) (Bouie Donald, J. dissenting).

       When arriving at the number of hours to be deducted, the Court need not “achieve

auditing perfection[.]” Fox v. Vice, 563 U.S. 826, 838 (2011). Indeed, “[t]here is no precise rule

or formula for making these determinations.” Hensley, 461 U.S. at 436. In lieu of line-by-line

reductions, the Court “may implement an ‘across-the-board reduction by a certain percentage.’“

Project Vote v. Blackwell, No. 06-CV-1628, 2009 U.S. Dist. LEXIS 34571, 2009 WL 917737, at

*6 (N.D. Ohio Mar. 31, 2009) (citing Alliance Int’l, Inc. v. United States Customs Serv., 155 F.

App’x 226, 228 (6th Cir. 2005)). The Court may “take into account [her] overall sense of a suit,

and may use estimates in calculating and allocating an attorney’s time.” Fox v. Vice, 563 U.S.

826, 838 (2011).

       With those considerations in mind, the Court holds that a 10% across-the-board reduction

in the number of hours being sought is necessary. That reduction serves the dual purpose of

awarding a reasonable fee free from windfall status that attracts competent counsel in similar

FLSA matters going forward. The 10% figure also accounts for the concessions Attorneys

Coffman and Bryant have made in not seeking renumeration for post-judgment filings. Indeed,

without those downward adjustments, the Court’s reduction would have been higher.

       That reduction yields a total of 256.6 hours for Mr. Coffman. Multiplying those hours at

Mr. Coffman’s $350 hourly rate equals $89,810. The Court’s 10% reduction in Mr. Bryant’s

time results in a total of 249.4 hours. Multiplying those hours at Mr. Bryant’s at $275 hourly rate

equals $68,585. Thus, the Court awards Ms. Rangel’s counsel a total of $158,495 in reasonable

attorney’s fees.




                                                16
           C. Costs

       Plaintiffs’ counsel also seeks reimbursement of $5,219.88 in out-of-pocket costs and

expenses related to the suit, including depositions, transcripts, postage and investigatory costs.

Defendants do not object to this request. The Court deems the request to be reasonable.

Accordingly, Ms. Rangel’s counsel is awarded $5,219.88 in costs and expenses.

           D. Interest

       Ms. Rangel does not request pre-judgment interest. (ECF No. 88 at 28.) She does seek

post-judgment interest from the January 9, 2020 entry of judgment. Defendants do not object.

“[C]ourts routinely award post-judgment interest pursuant to 28 U.S.C. § 1961 in FLSA

cases. . . .” Serrano v. Chicken-Out Inc., 209 F. Supp. 3d 179, 199 (D.D.C. 2016) Accordingly,

the Court GRANTS Ms. Rangel’s motion for post-judgment interest from January 9, 2020 at the

correct statutory rate pursuant to 28 U.S.C. § 1961.

           E. Ohio’s Prompt Pay Act

       Ms. Rangel’s final count is for liquidated damages under the OPPA, which states:

                Where wages remain unpaid for thirty days beyond the regularly
                scheduled payday or, in the case where no regularly scheduled
                payday is applicable, for sixty days beyond the filing by the
                employee of a claim or for sixty days beyond the date of the
                agreement, award, or other act making wages payable and no
                contest[,] court order or dispute of any wage claim including the
                assertion of a counterclaim exists accounting for nonpayment, the
                employer, in addition, as liquidated damages, is liable to the
                employee in an amount equal to six per cent of the amount of the
                claim still unpaid and not in contest or disputed or two hundred
                dollars, whichever is greater.


O.R.C. 4113.15(B). She presently requests that the Court award her additional liquidated

damages in the amount of $1,318.38, which is 6% of the jury’s $21,973 base award. (ECF No.

88 at 34-35.)


                                                 17
       Ms. Rangel asserts that she is automatically entitled to OPPA damages because the jury

found that Defendants violated the FLSA by failing to pay her overtime. She cites to Craig v.

Bridges Bros. Trucking LLC, 823 F.3d 382, 385 n.1 (6th Cir. May 19, 2016), for the proposition

that an OPPA claim “rises and falls” with a FLSA claim. Such reliance is short sided because

Craig’s determination on that topic is premised upon one important fact not present here: the

parties and the trial court agreed as to the relationship of those counts. Craig, 823 F.3d at 385

n.1; see also Parks v. Cent. USA Wireless, LLC, No. 1:17-cv-448, 2019 U.S. Dist. LEXIS

167502, at *15 (S.D. Ohio Sep. 29, 2019) (“Defendants do not dispute the general proposition of

law that a federal overtime violation translates into a state prompt pay violation.”); see also

Brandenburg v. Cousin Vinny’s Pizza, LLC, No. 3:16-cv-516, 2019 U.S. Dist. LEXIS 204371, at

*4-5 (S.D. Ohio Nov. 25, 2019) (noting OPPA claim can “rise and fall” with an underlying

violation of another wage requirement).

       There is no such agreement here. Instead, Defendants argue that no OPPA claim exists

because they contested the number of hours Ms. Rangel worked. (ECF No. 91 at 16.) That

qualifies as a dispute under the OPPA. O’Brien v. Ed Donnelly Enters., 575 F.3d 567, 577 (6th

Cir. Aug. 5, 2009) (“We see no reason why a factual dispute over the hours worked could not

suffice as a dispute accounting for nonpayment.”); see also Sutka v. Yazaki N. Am., Inc., 256 F.

Supp. 3d 677, 682 (E.D. Mich. 2017) (stating O’Brien’s OPPA holding remains binding).

Indeed, the trial would not have taken place absent the parties’ dispute about Ms. Rangel’s

entitlement to overtime compensation.

       The OPPA “expressly applies only to wages that are not in dispute.” Lower v. Elec. Data

Sys. Corp., 494 F. Supp. 2d 770, 775 (S.D. Ohio 2007) (citing Ohio Rev. Code § 4113.15(B));

see also Steele v. Medlab Ohio, No. 09CVH-05-7252, 2010 Ohio Misc. LEXIS 7833, at *5 (Ct.



                                                 18
Com. Pl. July 15, 2010) (same); see also Terry v. Pro-Mark Contracting, LLC, No. 14-cv-2542,

2016 U.S. Dist. LEXIS 81074, 2016 WL 3421399, at *6 (N.D. Ohio June 22, 2016) (finding that

“because Defendants dispute[] the Plaintiffs’ wage claims, the [OPPA] does not create a claim

for liquidated damages in this case”); Jones v. Select Industries Corp., No. 04-cv-152, 2006 U.S.

Dist. LEXIS 40019, 2006 WL 1705201, at *6 (S.D. Ohio June 16, 2006) (granting summary

judgment to employer defendants where it was undisputed that the plaintiff had not followed the

procedures that would entitle her to bonus wages, because “where the employer disputes the

wage claim, no liquidated damages are due”). Because Ms. Rangel’s wages were in dispute, she

is not entitled to liquated damages under the OPPA. This section of her Motion for Attorney’s

Fees and Costs is DENIED. (ECF No.88.)

   II.       MOTION FOR PREJUDGMENT ATTACHMENT

          Because the Court has adjudicated Ms. Rangel’s Motion for Attorney’s Fees and Costs

(ECF No. 88), her Motion for Prejudgment Attachment (ECF No. 92) is MOOT.

   III.      CONCLUSION

          Ms. Rangel’s Motion for Attorney’s Fees and Costs is GRANTED in part and DENIED

in part. (ECF No. 88). The Court awards her counsel $158,495 in attorney’s fees, $5,219.88 in

costs and expenses, and post-judgment interest from January 9, 2020.

          Ms. Rangel’s Motion for Prejudgment Attachment is MOOT. (ECF No. 91.)

          IT IS SO ORDERED.

                                                     /s/ Sarah D. Morrison
                                                     SARAH D. MORRISON
                                                     UNITED STATES DISTRICT JUDGE




                                                19
